MILLER, Judge.
This case was consolidated for trial and appeal purposes with Johnson v. Aetna Casualty & Surety Company et al., 274 So. 2d 769 (La.App. 3 Cir. 1973).
Plaintiff Hartford Fire Insurance Company insured the Chevrolet patrol car and paid the property damage claim in the sum of $2,244.00. State Farm appealed the judgment casting it and awarding Hartford a judgment in that amount.
For the reasons assigned in Johnson, supra, the judgment is affirmed.
Hartford was the liability insurer of the driver of the Chevrolet patrol car. Hartford was made party defendant in the Johnson suit in the event that Robinson was found negligent. Hartford moved for summary judgment contending that Johnson was excluded from coverage under the co-employee clause excluding coverage to “. . . any employee with respect to injury ... of another employee of the same employer injured in the course of such employment in an accident arising out of the . . . use of the automobile in the business of such employer.”
The motion was overruled for written reasons and Hartford seeks to have this court reverse that ruling and sustain its motion for summary judgment. The issue concerning the co-employee exclusion insofar as it relates to Deputy Sheriffs who were labeled “officials” is res nova in Louisiana and presents interesting questions which were resolved against Hartford. Hartford has prepared a persuasive brief in support of its contention.
Inasmuch as the trial court dismissed the suit against Hartford on the merits, the disposition of Hartford’s motion for summary judgment is moot.
The trial court judgment is affirmed at the costs of State Farm Mutual Automobile Insurance Company.
Affirmed.